DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1:
a pump focusing optic configured to receive a pump beam and to produce therefrom a converging pump beam and provide translational adjustment of the position of the converging pump beam relative to the first axis;
potting material that provides a thermal pathway between the nonlinear crystal element and the crystal holder and that inhibits the transfer of mechanical shock to the nonlinear crystal element;
a thermal element operably connected to the crystal holder to heat and/or cool the crystal holder and the nonlinear crystal element;
a thermal control circuit…configured to control the temperature of the crystal holder to within +/- 0.1 degrees Celsius 
a crystal holder configured to mechanically support the nonlinear crystal element;
a crystal holder mount configured to mechanically support the crystal holder and thermally isolate the crystal holder from the rest of the device components
a bi-photon focusing optic configured to collect the down-converted photons into an optical fiber and provide adjustment of the optical fiber's optical axis relative to the first axis.

No evidence could be found that the term “a pump focusing optic” has achieved recognition in the art as the name of structure for performing the function of “provide translational adjustment of the position of the produced pump beam relative to the first axis.” The disclosure does not support this function for the claimed term. The same applies to the other elements listed above where the terms are not terms having recognition in the art to be the name for structure that performs the claimed function or the claim does not recite sufficient structure for the claimed functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 16 and 17 are drawn to a device and do not expressly recite any additional structure recited in claim 1, but rather recites a result or capability. The limitation is unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the recited structure. It would not be clear to one of ordinary skill in the art what additional structural limitation is imposed by the results stated in claims 16 and 17. It is not clear if any additional structure is required or is merely stating a desired result from using the device with a non-claimed element. For instance, does the claim require the disclosed. a single mode polarization maintaining fiber as an element or does it require the device an ability to be used together with a fiber). See MPEP 2173.05(g) for more information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Earl et al. (US 2017/0052427) in view of Matthews et al. (US 2016/0041032), Ikeda et al. (US 6,744,547), and Kung (US 2005/024376).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Note: Claim 1 is reproduced below with strikeouts indicating what the prior art does not show and underlining what is rather shown by the prior art.

With respect to claim 1, Earl shows a device for generating bi-photons having all the element except for the claimed thermal control specifically for the crystal as follows:
a first and a second bi-photon system (200, 210 in Fig. 8), each of the bi-photon systems (e.g. Fig. 4) comprising
a nonlinear crystal element (32) and a crystal holder (cylindrical optical mount  [0062]) configured and arranged to mechanically support the nonlinear crystal element, wherein the nonlinear crystal element comprises a first face, a second face parallel to the first face, and a first axis perpendicular to the first and second faces [0020], and wherein the nonlinear crystal element is potted in an elastomer potting material that provides a thermal pathway [0036] between the nonlinear crystal element and the crystal holder, wherein the potting material has an index of refraction lower than the index of refraction of the non-linear crystal [0036];
a thermal element (83 [0067]) operably connected to the crystal holder configured and arranged to heat and/or cool the crystal holder and the nonlinear crystal element;


a crystal holder mount (35) configured and arranged to mechanically support the crystal holder and thermally isolate the crystal holder from the rest of the device components;
a pump focusing optic (14 and 17) configured and arranged to receive a pump beam and to produce therefrom a converging pump beam and provide translational adjustment of the position of the converging pump beam relative to the first axis, the converging pump beam traversing a first optical path to a first face of the nonlinear crystal element along the first axis, the nonlinear crystal element providing down-conversion of a subset of photons in the pump beam, resulting in a beam of down-converted bi-photons and a beam of non-down-converted photons along the first axis;
an optical element comprising a dichroic reflector (38) configured and arranged to receive photons exiting a second face of the nonlinear crystal element along the first axis and to direct down-converted bi-photons to a third optical path along the first axis, and to reflect non-down-converted photons to a fourth optical path along a third axis; and 
a bi-photon focusing optic (53) configured and arranged to collect the down-converted photons into an optical fiber and provide adjustment of the optical fiber's optical axis relative to the first axis; 
a photon source (11) configured and arranged to produce the pump beam;
a polarization-maintaining fiber optic splitter (209; Fig. 8) operably connected to the pump laser and to each of the first and a second bi-photon systems, wherein the polarization-maintaining fiber optic splitter is configured and arranged to receive photons generated by the pump laser and to generate therefrom separate pump beams for each of the first and a second bi-photon systems; and 

a 2x2 fiber optic polarization beam splitter (236, Fig. 8) operably connected to the bi-photon focusing optic of each of the first and a second bi-photon systems, wherein the 2x2 fiber optic polarization beam splitter is configured and arranged to receive from both the first and second bi-photon systems a down-converted photon pair at its two input ports, creating from the received down-converted photon pair an entangled quantum state consisting of a first down-converted photon that exits from a first output port of the 2x2 fiber optic polarization beam splitter and a second down- converted photon that exits from a second output port of the 2x2 fiber optic polarization beam splitter.

As stated above, Earl does not show the thermal sensor and thermal control for the thermal control of the nonlinear crystal.

Matthews shows a device for generating bi-photons, comprising:
nonlinear crystal element (6);
a thermal element (8, [0150]-[0151]) operably connected to the crystal to heat and/or cool the crystal
a thermal control circuit operably connect to the thermal element and configured to control the temperature of the crystal (6, 8, tuning device, current source [0150]-[0151]), and
a pump focusing optic (36, [0103]) configured to produce a converging pump beam from the linearly polarized output of a polarization-maintaining optical fiber and provide translational adjustment of the position of the produced pump beam relative to the first axis, the pump beam traversing a first optical path to a first face of the nonlinear crystal element along the first axis, the nonlinear crystal element providing down-conversion of a subset of photons in the pump beam, resulting in a beam of down-converted bi-photons and a beam of non-down-converted photons along the first axis;
an optical element comprising a dichroic reflector (20; [0096]) configured to receive photons exiting a second face of the nonlinear crystal element along the first axis and to direct down- converted bi-photons to a third optical path along the first axis, and to reflect non-down- converted photons to a fourth optical path along a third axis; and
a bi-photon focusing optic (See Fig. 2, fibers and lenses at outputs of 20) configured to collect the down-converted photons into an optical fiber and provide adjustment of the optical fiber's optical axis relative to the first axis.

Matthews shows that the nonlinear crystal is temperature controlled at para. [0150]:
The means 8 used to change the wavelength of the signal and idler photons output from photon pair source 6 may comprise any suitable tuning means 8 in principle, for example any one or more of, but not limited to thermal tuning means whereby the temperature of the photon pair source 6 is caused to change. Such a thermal tuning device 6 or element may be a heater strip adjacently contacting to the photon pair source 6 with electrical contacts to pass current along the heater strip, heat the strip and hence heat the photon pair source 6. Another tuning means 8 could be an oven or any other mechanism/device that imparts heat to the photon pair source 6. Likewise, the thermal tuning means 6 may additionally or alternatively cool the photon pair source.


Before the effective filing date of the application, it would have been obvious to modify the system of Earl with thermal control of the nonlinear crystal in order to control the wavelength produced by the crystal.
The combination of Earl and Matthews does not expressly show all the details of the temperature controlling means 8, and in particular does not show a thermal sensor and circuit configured to control the temperature of the crystal holder.

Ikeda shows a prior art device (Fig. 9) having a nonlinear crystal holder (3) that is temperature adjusted by a heater (4) and controller (10) and thereby control the temperature of the nonlinear crystal (2). The crystal holder (3) is mounted inside a crystal holder mount (6) which is an insulator (col. 1, line 50 to col. 2, line 9) which would thermally isolate the crystal holder (3) from the rest of the device.
Before the effective filing date of the claimed invention, it would have been obvious to use the temperature adjustable crystal holder (3), heater (4), controller (10), and insulating crystal mount holder (6) of Ikeda in order to control the temperature of the nonlinear crystal as taught by Matthews. 
As to the claimed preciseness of the controlled temperature, it is reasonable to expect the temperature to be controlled within the preciseness as claimed because the structure is identical to that claimed. In the alternative, Kung teaches at [0035] the temperatures is controlled within +/- 0.1 degrees C. Before the effective filing date of the claimed invention, it would have been obvious to modify the temperature control with the temperature control of Kung in order to control the temperature of the crystal/holder to within +/- 0.1 degrees C.

With respect to claim 2, Matthews shows the thermal element is a thermoelectric device [0150].

With respect to claim 3, Matthews shows the thermal element is a resistive heater [0150].
With respect to claims 5-8, see Earl [0031],[0100].
With respect to claim 9, Earl shows a filter (20) positioned in the first optical path between the photon source and the nonlinear crystal element, the filter configured to remove non-pump wavelengths of light from reaching the crystal.
With respect to claim 11, Earl show the potting material to be a silicone-based rubber [0036].
With respect to claims 12-14, Earl shows the nonlinear crystal element produces Type 0, I, II downconversions [0035].
With respect to claim 15, Earl shows the fourth optical path comprises an optical element configured to focus the non-downconverted photons onto an end of a second optical fiber (See claim 20).
With respect to claim 16, Earl shows the first and second bi-photon systems are configured and arranged such that non-downconverted photons from the fourth optical path of a first bi-photon system is utilized as the photon source in a second bi-photon system (see path 218; Fig 8).
With respect to claim 17, see Earl [0077].
With respect to claim 18, see Earl [0123] for the interferometer and waveplates.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Earl, Matthews, Ikeda, and Kung as applied to claim 1 above and further in view of Admitted Prior Art.
	With respect to claim 4, the references discussed above show all the elements as claimed but do not show the control circuit to be based on PID loop. It is taken that thermal control via a PID loop was well known. Before the effective filing date of the claimed invention, it would have been obvious to use a PID circuit to control the temperature in a precise manner.

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant cites to In re Giannelli to support that “configured to” and “adapted to” are structural limitations. The written description has not been found to make it clear that the claimed “configured and arranged such that“ is to have a narrower meaning than intended use (“the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles" (M.P.E.P. 2114.04 citing In re Giannelli).
If the limitation is not intended use as argued by Applicant, then it is unclear what structure is being covered by the claim. The function does not appear to follow the recited structure and Applicant does not identify what structures are or are not covered by the claim. It appears additional structure is required in order to perform the function. Is the disclosed single mode polarization maintaining fiber to be imported into the claim or does the claim cover any and all undisclosed structures too that would correspond to the claimed function? If other structures are covered by the claim, then what are those structures so that one of ordinary skill in the art would know if the artisan’s structure infringes or not. For instance, if the claimed system had fiber optic ports (i.e. structure) on the fourth path and the first path so that an optical fiber can be connected to both ports of the system, would the system be “configured and arranged” to perform the claimed function because that is what the ports are designed for? This is similar to “a wall outlet configured and arranged to transfer power to a laptop computer.” It would not be clear if the claim covers a conventional wall outlet where a laptop can be plugged in or if the claim requires a wall outlet with an retracting power cable or an induction charger. See MPEP 2173.05(g) for more information.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886